UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21652 Fiduciary/Claymore MLP Opportunity Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code: (630) 505-3700 Date of fiscal year end:November 30 Date of reporting period:November 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.guggenheimfunds.com/fmo your pipeline to the LATEST, most up-to-date INFORMATIONabout the Fiduciary/Claymore MLP Opportunity Fund The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/fmo, you will find: · Daily, weekly and monthly data on share prices, distributions, dividends and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and adviser contact information Fiduciary Asset Management Inc. and Guggenheim Funds Investment Advisors, LLC are constantly updating and expanding shareholder information services on the Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. 2 l Annual Report l November 30, 2011 FMO l Fiduciary/Claymore MLP Opportunity Fund Dear Shareholder l We thank you for your investment in the Fiduciary/Claymore MLP Opportunity Fund (the “Fund”). This report covers the Fund’s performance for the fiscal year ended November 30, 2011. The Fund’s investment objective is to provide a high level of after-tax total return with an emphasis on current distributions paid to shareholders. The “total return” sought by the Fund includes appreciation in the net asset value of the Fund’s Common Shares and all distributions made by the Fund to its Common Shareholders, regardless of the tax characterization of such distributions, including distributions characterized as return of capital. Under normal market conditions, the Fund invests at least 80% of its managed assets in master limited partnership (“MLP”) entities and invests at least 65% of its managed assets in equity securities of MLP entities. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the 12-month period ended November 30, 2011, the Fund provided a total return based on market price of 10.73% and a return of 9.60% based on NAV. As of November 30, 2011, the Fund’s last closing market price of $21.71 represented a premium of 7.64% to the Fund’s NAV of $20.17. Past performance is not a guarantee of future results. The market value of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. Guggenheim Funds Investment Advisors, LLC (“GFIA”) serves as the investment adviser to the Fund. GFIA is a subsidiary of Guggenheim Partners, LLC, a global diversified financial services firm with more than $125 billion in assets under management. Fiduciary Asset Management Inc. (“FAMCO”) serves as the Fund’s sub-adviser. FAMCO is a registered investment adviser to investment portfolios. At November 30, 2011, the FAMCO MLP team managed $2.6 billion in MLP and energy infrastructure assets. The Fund paid quarterly distributions of $0.340 in January 2011, $0.345 in April 2011, $0.3475 in July 2011 and $0.355 per share in October 2011. On January 3, 2012, the Fund announced an increase in the quarterly dividend to $0.363 per share, effective with the January 2012 dividend. The new dividend represents an annualized distribution rate of 6.69% based on the Fund’s last closing market price of $21.71 as of November 30, 2011. A distribution may be wholly or partially taxable to a shareholder if the Fund has current earnings and profits (as determined for U.S. federal income tax purposes) in the taxable year of the distribution, even if the Fund has an overall deficit in the Fund’s accumulated earnings and profits and/or net operating loss or capital loss carryforwards that reduce or eliminate corporate income taxes in that taxable year. For the year ended November 30, 2011, for federal income tax purposes, $1.0226 per common share was considered qualified dividend income and $0.3649 per common share was considered return of capital. Under the Fund’s Automatic Dividend Reinvestment Plan (the “Plan”), a shareholder whose Common Shares are registered in his or her own name will have all distributions reinvested automatically unless the shareholder elects to receive cash. Distributions with respect to Common Shares registered in the name of a broker-dealer or other nominee (that is, in “street name”) will be reinvested by the broker or nominee in additional Common Shares under the Plan, unless the service is not provided by the broker or nominee or the shareholder elects to receive distributions in cash. The Plan is described in detail on page 27 of this report. When Annual Report l November 30, 2011 l 3 FMO l Fiduciary/Claymore MLP Opportunity Fund l Dear Shareholder continued shares trade at a discount to NAV, the Plan takes advantage of the discount by reinvesting the quarterly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the Plan reinvests participants’ dividends in newly-issued common shares at NAV, subject to an IRS limitation that the purchase price cannot be more than 5% below the market price per share. The Plan provides a cost-effective means to accumulate additional shares and enjoy the benefits of compounding returns over time. To learn more about the Fund’s performance and investment strategy, we encourage you to read the Questions & Answers section of this report, which begins on page 5. You’ll find information on FAMCO’s investment philosophy, its views on the economy and market environment, and detailed information about the factors that impacted the Fund’s performance. We appreciate your investment and look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/fmo. Sincerely, Kevin M. Robinson Chief Executive Officer Fiduciary/Claymore MLP Opportunity Fund 4 l Annual Report l November 30, 2011 FMO l Fiduciary/Claymore MLP Opportunity Fund Questions & Answers l The Fiduciary/Claymore MLP Opportunity Fund (the “Fund”) is managed by Fiduciary Asset Management Inc. (“FAMCO”). In the following interview, Portfolio Managers James J. Cunnane, Jr., CFA, and Quinn T. Kiley discuss the Fund’s performance for the fiscal year ended November 30, 2011. Please remind us of this Fund’s objective and investment strategy. The Fund’s investment objective is to provide a high level of after-tax total return with an emphasis on current distributions paid to shareholders. The total return sought by the Fund includes appreciation in the net asset value (“NAV”) of the Fund’s common shares and all distributions made by the Fund to its common shareholders, regardless of the tax characterization of such distributions. The Fund has been structured to seek to provide an efficient vehicle through which its shareholders may invest in a portfolio of primarily publicly traded securities of master limited partnerships (“MLPs”) and related entities. MLPs combine the tax benefits of limited partnerships with the liquidity of publicly traded securities. The Fund anticipates that a significant portion of the distributions received by the Fund from the MLPs in which it invests will consist of tax-deferred return of capital. If this expectation is not realized, the Fund will have a larger corporate income tax expense sooner than expected, which will result in less cash available to distribute to Common Shareholders in such taxable years. Moreover, although MLP distributions that are treated as returns of capital are generally not taxable to the Fund to that extent, such returns of capital reduce the Fund’s tax basis in its investments, resulting in potential increased gains (or decreased losses) upon dispositions of such investments. While the Fund will generally seek to maximize the portion of the Fund’s distributions to Common Shareholders that will consist of tax-deferred return of capital, no assurance can be given in this regard. For example, for the taxable year ended November 30, 2011, a significant portion of the distributions made by the Fund to the holders of Common Shares constituted taxable dividend income. Additional information regarding the Fund’s distributions is contained herein. Under normal market conditions, the Fund invests at least 80% of its managed assets in MLP entities and invests at least 65% of its managed assets in equity securities of MLP entities. A substantial portion of the MLP entities in which the Fund invests are engaged primarily in the energy, natural resources and real estate sectors of the economy. The Fund may invest up to 40% of its managed assets in unregistered or otherwise restricted securities, including up to 20% of its managed assets in securities issued by non-public companies. The Fund may invest a total of up to 25% of its managed assets in debt securities of MLP entities and non-MLP entity issuers, including securities rated below investment grade. The Fund may also invest in common stock of large capitalization companies, including companies engaged primarily in such sectors. To seek to generate current gains, the Fund may employ an option strategy of writing (selling) covered call options on common stocks held in the Fund’s portfolio. The Fund is authorized to implement hedging strategies. FAMCO, on behalf of the Fund, may determine from time to time whether and when to implement hedging strategies. In particular, FAMCO may seek to protect the Fund against significant drops in market prices of MLPs when FAMCO’s valuation models indicate that MLPs may be overvalued, after considering the cost of hedging. In such circumstances, the Fund may implement hedging techniques such as purchasing put options on a portion of its portfolio. This strategy may enable the Fund to participate in potential price appreciation while providing some protection against falling prices, although it will also cause the Fund to incur the expense of acquiring the put options. There were no put options in place as of November 30, 2011. How would you describe the master limited partnership market over the last 12 months? The environment for MLPs was generally positive, with strong fundamentals. As capital markets improved during 2010, MLPs were among the best performing asset classes, substantially outperforming the broad equity market. Following this period of exceptional strength, it was reasonable to anticipate that returns might be more moderate in 2011, and, in the first half of the Fund’s fiscal year, MLPs underperformed a strong equity market, as measured by the Standard & Poor’s (“S&P”) 500 Index, which is generally regarded as a good indicator of the broad U.S. stock market. In recent months, MLPs have continued to perform well, in contrast to a very choppy equity market. For the 12-month period ended November 30, 2011, the MLP category, as measured by the Alerian MLP Index (the “Index”), returned 9.55%, substantially better than the 7.83% return of the S&P 500 Index. How did the Fund perform in this market environment? The Fund performed very well, with portfolio performance several percentage points higher than the Index. All Fund returns cited—whether based on NAV or market price—assume the reinvestment of all distributions. For the 12-month period ended November 30, 2011, the Fund provided a total return based on market price of 10.73% and a return of 9.60% based on NAV. Past performance is not a guarantee of future results. The market value of the shares of closed-end funds fluctuates from time to time, and a fund’s market value may be higher or lower than its net asset value. The closing price of the Fund’s shares as of November 30, 2011, was $21.71, representing a 7.64% premium Annual Report l November 30, 2011 l 5 FMO l Fiduciary/Claymore MLP Opportunity Fund l Questions & Answers continued to the NAV of $20.17. On November 30, 2010, the Fund’s closing market price was $20.96, which represented a premium of 6.45% to the NAV of $19.69. It is important to remember that the Fund is a taxable entity—meaning it recognizes either a deferred tax liability on unrealized portfolio gains or a deferred tax benefit on unrealized portfolio losses. This accounting treatment of the tax impact of gains and losses in the portfolio is intended to ensure that the Fund’s NAV reflects the net after-tax value of the Fund’s portfolio. As of November 30, 2011, the Fund’s NAV was reduced by a net deferred tax liability of $144.9 million, or $5.91 per share. Please tell us about the Fund’s distributions. The Fund paid quarterly distributions of $0.340 in January 2011, $0.345 in April 2011, $0.3475 in July 2011 and $0.355 per share in October 2011. On January 3, 2012, the Fund announced a dividend increase, to $0.363 per share, effective with the January 2012 dividend. The new dividend represents an annualized distribution rate of 6.69% based on the Fund’s last closing market price of $21.71 as of November 30, 2011. As of November 30, 2011, the Fund had distributed $9.1606 per common share to its shareholders since the Fund’s inception in 2004. Approximately $6.7161 per common share or 73% of these distributions were considered non-dividend distributions, also known as return of capital, and $2.4445 per common share or 27% of these distributions were considered qualified dividend income for U.S. federal income tax purposes. Of the $2.4445 per common share of the Fund’s distributions that were considered qualified dividend income since inception, $1.0226 per common share of this amount was distributed to shareholders in 2011. FAMCO and Guggenheim Funds Investment Advisors, LLC do not provide tax advice, and investors should consult their tax advisor for further information. How was the Fund’s portfolio positioned during the 2011 fiscal year, and what has that meant for performance? The Fund’s strong performance was driven largely by an overweight relative to the Index in gathering and processing MLPs and by good security selection. The Fund has more than double the weight of the Index in gathering and processing MLPs, which performed very well over this period, returning more than 28%. In light of the strong performance by the gathering and processing MLPs, the Fund’s overweight position in MLPs that operate in these types of businesses was more important than security selection. Among the gathering and processing entities that performed especially well are those with exposure to the Eagle Ford shale fields in south Texas. Another interesting geography is the Bakken shale field in North Dakota and eastern Montana. The Fund was an early investor in these areas, and it is gratifying to see that these investments have been successful, contributing to the Fund’s performance. The Fund’s holdings active in these regions include Copano Energy, LLC; Enterprise Products Partners, LP; Enbridge Energy Partners, LP; and ONEOK Partners, LP (2.8%, 8.1%, 4.5% and 1.9%, respectively, of the Fund’s total investments). Also very important for the Fund’s performance was security selection, especially in the upstream oil and gas segment. EV Energy Partners, LP (2.7% of the Fund’s total investments), a security in which the Fund has had a significant position for about three years, was the single best performing MLP for the 12 months ended November 30, 2011, with a return of more than 88%. The upstream oil and gas sector as a whole performed well during the period, and the Fund benefited from this large position in EV Energy Partners (“EVEP”). This security was selected as a favorable vehicle for exposure in this segment because the portfolio managers believe it has the appropriate operational and financial controls to deal with the commodity risk that is inherent in this business. More recently, EVEP’s performance has benefited from a large acreage position in a developing shale play in northeastern Ohio called the Utica shale. Now in the very early stages of development, the Utica shale is considered by some as the most attractive shale play in the country. Many investors believe that the mineral rights to this acreage could be worth $30 and $60 per share for EVEP, and that is in addition to a strong base business. The Fund continues to be concentrated in the two largest segments of the MLP market, diversified gas and midstream oil; these two sectors together represent more than 80% of the Index. As of November 30, 2011, midstream oil represented 34.3% of the Fund’s long-term investments and diversified gas represented 48.1%, for a total of 82.4% of the Fund’s long-term investments. The largest MLP in the Index, Enterprise Products Partners LP (8.1% of the Fund’s total investments), which represents approximately 15% of the Index, performed very well during the period. While it was a significant contributor to the Fund’s absolute performance, the Fund’s underweight relative to the Index detracted from relative performance. The Fund’s underweight is not a qualitative judgment regarding Enterprise Products, but rather a risk management decision, as the Fund’s managers prefer to avoid significant concentration in any holding. The same comment could be made about another large position, Kinder Morgan Management LLC (7.9% of the Fund’s total investments); it has been a great holding, but the combined underweight of Kinder Morgan Management LLC and Kinder 6 l Annual Report l November 30, 2011 FMO l Fiduciary/Claymore MLP Opportunity Fund l Questions & Answers continued Morgan Energy Partners LP (not held in the Fund’s portfolio at period end) relative to the Index hurt relative performance. Several private placements also contributed to performance. With these investments, the Fund may purchase securities at a discount to the current market price on the condition that the securities purchased must be held for a specified period of time. These opportunities often arise when a publicly traded company has a need for capital, perhaps for an acquisition, and prefers not to raise capital in the public market. Three private placements that contributed to performance were Regency Energy Partners LP; Crestwood Midstream Partners, LP; and Buckeye Partners, LP (3.9%, 2.5% and 3.8%, respectively, of the Fund’s total investments). In all cases, the Fund was able to purchase the securities at a discount. The worst performing MLP segment was propane, for two fundamental reasons. First, there has been a general weakness in the propane industry, as propane users try to conserve fuel in an uncertain economy. Also, investors have exhibited a general lack of excitement about propane companies, which tend to be fairly stable producers of cash flow. The Fund has a position in Suburban Propane Partners, LP (1.7% of the Fund’s total investments), one of the most conservatively capitalized MLPs; with widespread concern about credit quality, a financially conservative partnership appeared attractive. The Fund’s overweight position in propane and in Suburban Propane Partners detracted from performance. How did the Fund’s leverage strategy affect performance? The Fund uses leverage (borrowing) to seek to fund the purchase of additional securities that provide increased distributions and potentially greater appreciation to common shareholders than could be achieved from an unlevered portfolio. Of course, leverage results in greater NAV volatility and may entail more downside risk than an unlevered portfolio. As of November 30, 2011, the Fund’s leverage of $190 million was approximately 28% of managed assets, which represented an asset coverage ratio of approximately 360%, higher than the 300% minimum required by the Investment Company Act of 1940, as amended. Since the return on the investments in the Fund’s portfolio was greater than the cost of leverage, the leverage strategy contributed to performance. What is the current outlook for the MLP market? One of the interesting developments in the MLP market during 2011 was an increase in merger activity, highlighted by two large deals. One of these was the acquisition of Southern Union Company (not held in the portfolio at period end) by Energy Transfer Equity, LP (3.3% of the Fund’s total investments). The other was the acquisition of El Paso Corporation (not held in the portfolio at period end) by Kinder Morgan Inc. (not held in the portfolio at period end), parent of Kinder Morgan Management LLC (7.9% of the Fund’s total investments). Both of these deals are expected to close early in 2012. In the past, MLP acquisitions have tended to involve assets, but these are cases of MLPs buying whole corporations, with the goal of dropping the assets down to the acquiror’s MLP. These are landmark transactions in the energy industry, and they suggest positive prospects for the overall MLP category in the next few years. As to other influences on the MLP market, past reports have commented that it seems a bit strange to mention conditions in countries like Greece, Italy and Spain as factors in the performance of US-based MLPs, but the sovereign debt problems in Europe remain a major driver of performance for every asset class. With no easy solution to the problems in Europe, continued wild fluctuations in the temperament of the market seem likely. Realistically, the most likely scenario seems to be that positive fundamentals will drive reasonably strong performance of MLPs, with that performance tempered by the volatility of the broader securities markets. FAMCO believes that MLPs offer a combination of current yield and growth potential that provides greater stability, higher income and better long-term potential than many other income-oriented investments. Additionally, MLPs also offer tax deferral features. Index Definitions: Indices are unmanaged and it is not possible to invest directly in an index. The Alerian MLP Index is a composite of the 50 most prominent energy Master Limited Partnerships (MLPs) and is calculated by Alerian using a float-adjusted, capitalization-weighted methodology. S&P 500 Index is a capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also include forward looking statements that involve risk and uncertainty, and there is no guarantee that any predictions will come to pass. There can be no assurance that the Fund will achieve its investment objectives. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. Risks of Investing in MLP Units. An investment in MLP units involves risks that differ from a similar investment in equity securities, such as common stock, of a corporation. Holders of MLP units have the rights typically afforded to limited partners in a limited partnership. As compared to common shareholders of a corporation, holders of MLP units have more limited control and limited rights to vote on matters affecting the partnership. There are certain tax Annual Report l November 30, 2011 l 7 FMO l Fiduciary/Claymore MLP Opportunity Fund l Questions & Answers continued risks associated with an investment in MLP units. Additionally, conflicts of interest may exist between common unit holders, subordinated unit holders and the general partner of an MLP; for example a conflict may arise as a result of incentive distribution payments. Tax Risks of Investing in Equity Securities of MLPs. There are certain tax risks associated with an investment in MLP units. Much of the benefit the Fund derives from its investment in equity securities of MLPs is a result of MLPs generally being treated as partnerships for U.S. federal income tax purposes. Partnerships do not pay U.S. federal income tax at the partnership level. Rather, each partner of a partnership, in computing its U.S. federal income tax liability, will include its allocable share of the partnership’s income, gains, losses, deductions and expenses. A change in current tax law, or a change in the business of a given MLP, could result in an MLP being treated as a corporation for U.S. federal income tax purposes, which would result in such MLP being required to pay U.S. federal income tax on its taxable income. The classification of an MLP as a corporation for U.S. federal income taxation purposes would also have the effect of reducing the amount of cash available for distribution by the MLP and causing such distributions received by the Fund to be taxed as dividend income to the extent of the MLP’s current or accumulated earning and profits (thus accelerating the recognition of taxable income). Thus, if any of the MLPs owned by the Fund were treated as corporations for U.S. federal income tax purposes, the after-tax return to the Fund with respect to its investment in such MLPs would be materially reduced, which could cause a substantial decline in the value of the common shares. If the Fund invests in the equity securities of an MLP, the Fund will be a partner in such MLP. Accordingly, the Fund will be required to include in its taxable income the Fund’s allocable share of the income, gains, losses, deductions and expenses recognized by each such MLP, regardless of whether the MLP distributes cash to the Fund. Historically, MLPs have been able to offset a significant portion of their income with tax deductions. The portion, if any, of a distribution received by the Fund from an MLP that exceeds the Fund’s allocable share of the MLP’s taxable income is essentially treated as tax deferred return of capital. However, any such deferred tax will decrease the Fund’s adjusted basis in the equity securities of the MLP, which will result in an increase in the amount of gain (or decrease in the amount of loss) that will be recognized by the Fund for tax purposes on the sale of any such equity securities. In addition, the Fund will incur a current income tax liability on its allocable share of the portion of the MLP’s income that is not offset by the MLP’s tax deductions. The percentage of an MLP’s income that is offset by the MLP’s tax deductions will fluctuate over time. For example, new acquisitions by MLPs generate accelerated depreciation and other tax deductions, and therefore a decline in acquisition activity by the MLPs owned by the Fund could increase the Fund’s current tax liability. A decline in the percentage of the MLPs’ income that is offset by tax deductions or an increase in the Fund’s portfolio turnover could increase the Fund’s tax liability and reduce the portion of the distributions paid by the Fund that is treated as tax-deferred return of capital and/or capital gain, as the case may be, and increase the portion treated as taxable dividend income. This generally would result in lower after-tax distributions to shareholders. Changes in tax laws or regulations, or future interpretations of such laws or regulations, could adversely affect the Fund or the MLP entities in which the Fund invests. In addition, the favorable U.S. federal tax treatment of certain qualified dividends is set to expire for taxable years beginning on or after January 1, 2013, unless further Congressional action is taken. If no action is taken, dividends paid by the Fund to certain non-corporate U.S. shareholders (including individuals) will be fully taxable at ordinary income rates. Long-term capital gains rates for certain non-corporate U.S. Shareholders (including individuals) are scheduled to increase to 20% for taxable years beginning after December 31, 2013. Deferred Tax Risk. As a limited partner in the MLPs, the Fund includes its allocable share of the MLP’s taxable income in computing its own taxable income. Because the Fund is treated as a regular corporation, or “C” corporation, for U.S. federal income tax purposes, the Fund will incur tax expenses. In calculating the Fund’s net asset value, the Fund will account for its deferred tax liability and/or asset. The Fund will accrue a deferred income tax liability, at an assumed federal, state and local income tax rate, for its future tax liability associated with the capital appreciation of its investments and the distributions received by the Fund on equity securities of MLPs considered to be return of capital. Any deferred tax liability will reduce the Fund’s net asset value. Upon the sale of an equity security in an MLP, the Fund generally will be liable for any previously deferred taxes. No assurance can be given that such taxes will not exceed the Fund’s deferred tax assumptions for purposes of computing the Fund’s net asset value per share, which would result in an immediate reduction of the Fund’s net asset value per share. The Fund will accrue a deferred tax asset which reflects an estimate of the Fund’s future tax benefit associated with realized and unrealized net operating losses and capital losses. Any deferred tax asset will increase the Fund’s net asset value. To the extent the Fund has a deferred tax asset, consideration is given as to whether or not a valuation allowance is required, which would offset the value of some or all of the deferred tax asset. The need to establish a valuation-allowance for a deferred tax asset is assessed periodically by the Fund based on the criterion established by the Financial Accounting Standards Board, Accounting Standards Codification 740 (ASC 740, formerly SFAS No. 109) that it is more likely than not that some portion or all of the deferred tax asset will not be realized. In the assessment for a valuation allowance, consideration is given to all positive and negative evidence related to the realization of the deferred tax asset. This assessment considers, among other matters, the nature, frequency and severity of current and cumulative losses, forecasts of future profitability (which are highly dependent on future MLP cash distributions), the duration of statutory carryforward periods and the associated risk that operating loss carryforwards may expire unused. The Fund’s deferred tax liability and/or asset is estimated using estimates of effective tax rates expected to apply to taxable income in the years such taxes are realized. For purposes of estimating the Fund’s deferred tax liability and/or asset for financial statement reporting and determining its net asset value, the Fund will be required to rely, to some extent, on information provided by the MLPs in which it invests. Such information may not be received in a timely manner, with the result that the Fund’s estimates regarding its deferred tax liability and/or asset could vary dramatically from the Fund’s actual tax liability and, as a result, the determination of the Fund’s actual tax liability may have a material impact on the Fund’s net asset value. From time to time, the Fund may modify its estimates or assumptions regarding its deferred tax liability and/or asset as new information becomes available. Modifications of such estimates or assumptions or changes in applicable tax law could result in increases or decreases in the Fund’s net asset value per share, which could be material. Distribution Risk. The Fund will seek to maximize the portion of the Fund’s distributions to Common Shareholders that will consist of tax-deferred return of capital. To the extent that the Fund’s cash flow is derived primarily from MLP distributions that consist of tax-deferred return of capital, the Fund anticipates that a significant portion of the Fund’s distributions to Common Shareholders will consist of tax-deferred return of capital. However, to the extent that the Fund’s cash flow is derived from distributions of the Fund’s share of an MLP’s taxable income, or from other amounts that are attributable to taxable income, such as income or gain on the sale of portfolio securities or in connection with derivatives transactions, the portion of the Fund’s distributions to Common Shareholders treated as taxable dividend income could be increased. In addition, if the Fund generates current earnings and profits (as determined for U.S. federal income tax purposes) in a particular taxable year, a distribution by the Fund to its shareholders in that year will be wholly or partially taxable even if the Fund has an overall deficit in its accumulated earnings and profits and/or net operating loss or capital loss carryforwards that reduce or eliminate corporate income taxes in a taxable year. There can be no assurance as to what portion of any future distribution will consist of tax deferred return of capital (as opposed to taxable dividend income). Equity Securities Risk. Equity risk is the risk that MLP units or other equity securities held by the Fund will fall due to general market or economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, changes in interest rates, and the particular circumstances and performance of particular companies whose secu- 8 l Annual Report l November 30, 2011 FMO l Fiduciary/Claymore MLP Opportunity Fund l Questions & Answers continued rities the Fund holds. The price of an equity security of an issuer may be particularly sensitive to general movements in the stock market; or a drop in the stock market may depress the price of most or all of the equity securities held by the Fund. In addition, MLP units or other equity securities held by the Fund may decline in price if the issuer fails to make anticipated distributions or dividend payments because, among other reasons, the issuer experiences a decline in its financial condition. Concentration Risk. Because the Fund is focused in MLP entities in the energy, natural resources and real estate sectors of the economy, the Fund may be more susceptible to risks associated with such sectors. The Fund will concentrate its investments in the industry or group of industries that make up the energy sector. A downturn in the energy sector could have a larger impact on the Fund than on an investment company that does not concentrate in such sector. At times, the performance of securities of companies in the energy sector may lag the performance of other sectors or the broader market as a whole. Energy Sector Risks. Many MLP entities operate within the energy sector. Therefore, the Fund will concentrate its investments in the industry or group of industries that make up the energy sector. As a result, the Fund will be more susceptible to adverse economic or regulatory occurrences affecting the energy sector. There are several risks associated with investments in MLP entities and other companies operating in the energy sector, including the following: Commodity Price Risk, Supply and Demand Risk, Depletion Risk, Regulatory Risk, Environmental Risk, Acquisition Risk, Interest Rate Risk, Weather Risk, and Catastrophic Event Risk. Risks Associated with Options on Securities. There are several risks associated with transactions in options on securities. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. As the writer of a covered call option, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call, but has retained the risk of loss should the price of the underlying security decline. The writer of an option has no control over the time when it may be required to fulfill its obligation as a writer of the option. Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price. There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position. If trading were suspended in an option purchased by the Fund, the Fund would not be able to close out the option. If the Fund were unable to close out a covered call option that it had written on a security, it would not be able to sell the underlying security unless the option expired without exercise. Cash Flow Risk. The Fund expects that a substantial portion of the cash flow it receives will be derived from its investments in equity securities of MLP entities. The amount and tax characterization of cash available for distribution by an MLP entity depends upon the amount of cash generated by such entity’s operations. Cash available for distribution by MLP entities will vary widely from quarter to quarter and is affected by various factors affecting the entity’s operations. In addition to the risks described herein, operating costs, capital expenditures, acquisition costs, construction costs, exploration costs and borrowing costs may reduce the amount of cash that an MLP entity has available for distribution in a given period. Small Capitalization Risk. The Fund may invest in securities of MLP entities and other issuers that have comparatively smaller capitalizations relative to issuers whose securities are included in major benchmark indices, which present unique investment risks. These companies often have limited product lines, markets, distribution channels or financial resources; and the management of such companies may be dependent upon one or a few key people. The market movements of equity securities issued by MLP entities with smaller capitalizations may be more abrupt or erratic than the market movements of equity securities of larger, more established companies or the stock market in general. Historically, smaller capitalization companies have sometimes gone through extended periods when they did not perform as well as larger companies. In addition, equity securities of smaller capitalization companies generally are less liquid than those of larger companies. This means that the Fund could have greater difficulty selling such securities at the time and price that the Fund would like. Restricted Securities Risk. The Fund may invest in unregistered or otherwise restricted securities. The term “restricted securities” refers to securities that are unregistered, held by control persons of the issuer or are subject to contractual restrictions on their resale. Restricted securities are often purchased at a discount from the market price of unrestricted securities of the same issuer reflecting the fact that such securities may not be readily marketable without some time delay. Such securities are often more difficult to value and the sale of such securities often requires more time and results in higher brokerage charges or dealer discounts and other selling expenses than does the sale of liquid securities trading on national securities exchanges or in the over-the-counter markets. Contractual restrictions on the resale of securities result from negotiations between the issuer and purchaser of such securities and therefore vary substantially in length and scope. To dispose of a restricted security that the Fund has a contractual right to sell, the Fund may first be required to cause the security to be registered. A considerable period may elapse between a decision to sell the securities and the time when the Fund would be permitted to sell, during which time the Fund would bear market risks. Lower Grade Securities Risk. The Fund may invest in fixed-income securities rated below investment grade, which are commonly referred to as “junk bonds.” Investment in securities of below-investment grade quality involves substantial risk of loss. Foreign Securities. Investing in securities of foreign companies (or foreign governments) may involve certain risks not typically associated with investing in domestic companies. The prices of foreign securities may be affected by factors not present with securities traded in the U.S. markets, including, political and economic conditions, less stringent regulation and higher volatility. Financial Leverage Risk. Although the use of Financial Leverage by the Fund may create an opportunity for increased after-tax total return for the Common Shares, it also results in additional risks and can magnify the effect of any losses. If the income and gains earned on securities purchased with Financial Leverage proceeds are greater than the cost of Financial Leverage, the Fund’s return will be greater than if Financial Leverage had not been used. Conversely, if the income or gains from the securities purchased with such proceeds does not cover the cost of Financial Leverage, the return to the Fund will be less than if Financial Leverage had not been used. Financial Leverage involves risks and special considerations for shareholders, including the likelihood of greater volatility of net asset value, market price and dividends on the Common Shares than a comparable portfolio without leverage; the risk that fluctuations in interest rates on borrowings and short-term debt or in the dividend rates on any Financial Leverage that the Fund must pay will reduce the return to the Common Shareholders; and the effect of Financial Leverage in a declining market, which is likely to cause a greater decline in the net asset value of the Common Shares than if the Fund were not leveraged, which may result in a greater decline in the market price of the Common Shares. It is also possible that the Fund will be required to sell assets, possibly at a loss (or at a gain which could give rise to corporate level tax), in order to redeem or meet payment obligations on any leverage. Such a sale would reduce the Fund’s net asset value and also make it difficult for the net asset value to recover. The Fund in its best judgment nevertheless may determine to continue to use Financial Leverage if it expects that the benefits to the Fund’s shareholders of maintaining the leveraged position will outweigh the current reduced return. Annual Report l November 30, 2011 l 9 FMO l Fiduciary/Claymore MLP Opportunity Fund l Questions & Answers continued Because the fees received by the Adviser and Sub-Adviser are based on the Managed Assets of the Fund (including the proceeds of any Financial Leverage), the Adviser and Sub-Adviser have a financial incentive for the Fund to utilize Financial Leverage, which may create a conflict of interest between the Adviser and the Sub-Adviser and the Common Shareholders. There can be no assurance that a leveraging strategy will be successful during any period during which it is employed. Recent economic and market events have contributed to severe market volatility and caused severe liquidity strains in the credit markets. If dislocations in the credit markets continue, the Fund’s leverage costs may increase and there is a risk that the Fund may not be able to renew or replace existing leverage on favorable terms or at all. If the cost of leverage is no longer favorable, or if the Fund is otherwise required to reduce its leverage, the Fund may not be able to maintain distributions on common shares at historical levels and common shareholders will bear any costs associated with selling portfolio securities. Non-Diversified Status. The Fund is a non-diversified investment company under the Investment Company Act of 1940, as amended (the “1940 Act”) and will not elect to be treated as a regulated investment company under the Code. As a result, there are no regulatory requirements under the 1940 Act or the Code that limit the proportion of the Fund’s assets that may be invested in securities of a single issue. Accordingly, the Fund may invest a greater portion of its assets in a more limited number of issuers than a diversified fund. There are a limited number of publicly traded MLPs. The Fund will select its investments in MLPs from this small pool of issuers together with securities issued by any newly public MLPs, and will invest in securities of other MLP entities and securities of issuers other than MLP entities, consistent with its investment objective and policies. An investment in the Fund may present greater risk to an investor than an investment in a diversified portfolio because changes in the financial condition or market assessment of a single issuer may cause greater fluctuations in the value of the Fund’s Common Shares. In addition to the risks described above, the Fund is also subject to: Affiliated Party Risk, Competition Risk, Legislation Risk, Affiliated Transaction Restriction, Other Sector Risks, Risks Associated with Initial Public Offerings, Risks Associated with a Private Investment in Public Equity, Liquidity Risk, Valuation Risk, Interest Rate Risk, Portfolio Turnover Risk, Derivatives Risk, Market Discount Risk, Dilution Risk, Other Investment Companies Risk, Royalty Trust Risk, Industry Specific Risks, Management Risk, Market Disruption and Geopolitical Risks, Recent Market and Economic Developments, and Government Intervention in Financial Markets Risk. Please see www.guggenheimfunds.com/fmo for a more detailed discussion about Fund risks and considerations. 10 l Annual Report l November 30, 2011 FMO l Fiduciary/Claymore MLP Opportunity Fund Fund Summary l As of November 30, 2011 (unaudited) Fund Statistics Share Price Common Share Net Asset Value Premium/(Discount) to NAV 7.64% Net Assets ($000) Total Returns (Inception 12/28/04) Market NAV One Year 10.73% 9.60% Three Year (annualized) 34.14% 28.90% Five Year (annualized) 7.54% 5.58% Since Inception (annualized) 8.48% 8.12% % of Total Sector Allocation Investments Diversified Gas Infrastructure 48.1% Midstream Oil Infrastructure 34.3% Propane 6.7% Oil and Gas Production 4.7% Coal 3.2% Marine Transportation 3.0% % of Total Top Ten Issuers Investments EnterpriseProductsPartners,LP 8.1% KinderMorganManagement,LLC 7.9% PlainsAllAmericanPipeline,LP 6.6% MagellanMidstreamPartners,LP 4.7% Inergy,LP 4.5% EnbridgeEnergyPartners,LP 4.5% DCPMidstreamPartners,LP 4.5% RegencyEnergyPartners,LP 3.9% BuckeyePartners,LP 3.8% WilliamsPartners,LP 3.6% Past performance does not guarantee future results. All portfolio data is subject to change daily. For more current information, please visit www.guggenheimfunds.com/fmo. The above summaries are provided for informational purposes only and should not be viewed as recommendations. Annual Report l November 30, 2011 l 11 FMO l Fiduciary/Claymore MLP Opportunity Fund Portfolio of Investments l November 30, 2011 Number of Shares Description Value Total Investments – 168.6% Common Stock – 0.6% Oil and Gas Production – 0.6% Abraxas Petroleum Corp.(a)(b)(c) (Cost $2,468,889) $ 2,731,281 Principal Amount Description Value Term Loans – 0.0%* $ 708,500 Clearwater Subordinated Note NR(a)(b)(c)(d) (Cost $708,500) Number of Shares Description Value Master Limited Partnerships – 168.0% Coal – 5.4% Alliance Holdings GP, LP Alliance Resource Partners, LP Natural Resource Partners, LP Oxford Resource Partners, LP(e) Diversified Gas Infrastructures – 81.1% American Midstream Partners, LP Copano Energy, LLC(e) Crestwood Midstream Partners, LP Crestwood Midstream Partners, LP, Class C(a)(b)(c)(f) DCP Midstream Partners, LP(e) El Paso Pipeline Partners, LP(e) Energy Transfer Equity, LP(e) Energy Transfer Partners, LP(e) Enterprise Products Partners, LP(e) Exterran Partners, LP(e) MarkWest Energy Partners, LP(e) ONEOK Partners, LP(e) Regency Energy Partners, LP(e) Targa Resources Partners, LP(e) TC PipeLines, LP(e) Western Gas Partners, LP(e) Williams Partners, LP(e) Marine Transportation – 5.1% Teekay Offshore Partners, LP (Marshall Islands)(e) Teekay Offshore Partners, LP (Marshall Islands)(a)(b) Number of Shares Description Value Midstream Oil Infrastructure – 57.8% Buckeye Partners, LP, Class B(a)(b)(c) (f) $ 31,893,800 Enbridge Energy Management, LLC(c)(f) Enbridge Energy Partners, LP(e) Genesis Energy, LP(e) Holly Energy Partners, LP(e) Kinder Morgan Management, LLC(c)(e)(f) Magellan Midstream Partners, LP(e) NuStar GP Holdings, LLC(e) Plains All American Pipeline, LP(e) TransMontaigne Partners, LP Oil and Gas Production – 7.4% EV Energy Partners, LP(e) LRR Energy, LP(c) Pioneer Southwest Energy Partners, LP(e) Propane – 11.2% Inergy, LP(e) NGL Energy Partners, LP Suburban Propane Partners, LP(e) Total Master Limited Partnerships – 168.0% (Cost $472,847,194) Total Investments – 168.6% (Cost $476,024,583) Liabilities in excess of Other Assets – (30.2%) Borrowings – (38.4% of Net Assets or 22.8% of Total Investments) Net Assets – 100.0% $ 494,532,164 LLC – Limited Liability Company LP – Limited Partnership * Represents less than 0.1% of net assets (a) Security is restricted and may be resold only in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2011, restricted securities aggregate market value amounted to $66,104,766 or 13.4% of net assets. (b) Security is valued in accordance with Fair Valuation procedures established in good faith by the Board of Trustees. The total market value of such securities is $66,104,766 which represents 13.4% of net assets. (c) Non-income producing security. (d) Company has filed for protection in federal bankruptcy court. (e) All or a portion of these securities have been physically segregated in connection with swap agreements or as collateral for borrowings outstanding. As of November 30, 2011, the total amount segregated was $487,212,661. (f) While non-income producing, security makes regular in-kind distributions See notes to financial statements. 12 l Annual Report l November 30, 2011 FMO l Fiduciary/Claymore MLP Opportunity Fund Statement of Assets and Liabilities l November 30, 2011 Assets Investments in securities, at value (cost $476,024,583) $ 833,807,328 Distributions receivable Interest receivable 15 Other assets Total assets Liabilities Borrowings Net deferred tax liability Net unrealized depreciation on interest rate swaps Current tax liability Advisory fee payable Custodian bank Interest due on borrowings Administration fee payable Accrued expenses and other liabilities Total liabilities Net Assets $ 494,532,164 Composition of Net Assets Common stock, $.01 par value per share; unlimited number of shares authorized, 24,523,912 shares issued and outstanding $ 245,239 Additional paid-in capital Net unrealized appreciation on investments and swaps, net of tax Accumulated net realized gain on investments and swaps, net of tax Accumulated net investment loss, net of tax Net Assets $ 494,532,164 Net Asset Value (based on 24,523,912 common shares outstanding) $ 20.17 See notes to financial statements. Annual Report l November 30, 2011 l 13 FMO l Fiduciary/Claymore MLP Opportunity Fund Statement of Operations l For the year ended November 30, 2011 Investment Income Distributions from master limited partnerships $ Less: Return of capital distributions ) Total investment income $ Expenses Advisory fee Professional fees Trustees’ fees and expenses Administration fee Fund accounting Printing expense Custodian fee Insurance Miscellaneous NYSE listing fee Transfer agent fee Interest expense and fees on borrowings Total expenses Advisory fees waived ) Net expenses Net investment loss before taxes ) Deferred tax benefit Net investment loss ) Realized and Unrealized Gain/(Loss) on Investments Net realized gain/(loss) on investments before taxes Net realized gain/(loss) on swaps ) Deferred tax expense ) Current tax expense ) Net realized gain/(loss) on investments Net change in unrealized appreciation on investments before taxes Net change in unrealized appreciation on swaps Deferred tax expense ) Net unrealized appreciation on investments and swaps Net realized and unrealized gain/(loss) on investments and swaps Net Increase in Net Assets Resulting from Operations $ See notes to financial statements. 14 l Annual Report l November 30, 2011 FMO l Fiduciary/Claymore MLP Opportunity Fund Statements of Changes in Net Assets l For the For the Year Ended Year Ended November 30, 2011 November 30, 2010 Increase/(Decrease) in Net Assets from Operations Net investment loss $ ) $ ) Net realized gain/(loss) Net change in unrealized appreciation Net increase in net assets resulting from operations Distributions to Common Shareholders Return of capital – See Note 2(c) Capital Share Transactions Net proceeds from common shares issued through add-on and overnight offerings – Net proceeds from common shares issued through dividend reinvestment Common share offering costs charged to paid-in capital – ) Net increase from capital share transactions Total increase in net assets Net Assets Beginning of period End of period (including accumulated net investment losses of $37,845,649 and $31,906,794, respectively, net of tax) $ $ See notes to financial statements. Annual Report l November 30, 2011 l 15 FMO l Fiduciary/Claymore MLP Opportunity Fund Statement of Cash Flows l For the year ended November 30, 2011 Cash Flows from Operating Activities: Net increase in net assets resulting from operations $ Adjustments to Reconcile Net Increase in Net Assets Resulting from Operations to Net Cash Provided by Operating and Investing Activities: Net change in unrealized appreciation on investments and swaps before taxes ) Net realized gain on investments before taxes ) Purchases of long-term investments ) Proceeds from sale of long-term investments Net proceeds of short-term investments Decrease in receivable for investments sold Increase in distributions receivable ) Increase in interest receivable ) Increase in other assets ) Increase in deferred tax liability Increase in current tax liability Increase in due to custodian bank Increase in interest due on borrowings Increase in advisory fee payable Increase in administration fee payable Decrease in offering costs payable ) Increase in accrued expenses and other liabilities Return of capital distributions received from investee companies Investee companies bankruptcy reorganization fees ) Net Cash Provided by Operating Activities $ Cash Flows From Financing Activities: Proceeds from borrowings Distributions to Common Shareholders ) Net Cash Used by Financing Activities ) Net change in cash – Cash at Beginning of Period – Cash at End of Period $ – Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest $ Supplemental Disclosure of Cash Flow Information: Taxes paid during the period $ Supplemental Disclosure of Cash Flow Information: Tax refund received during the period $ Supplemental Disclosure of Non Cash Financing Activity: Dividend reinvestment $ Supplemental Disclosure of Non Cash Financing Activity: In kind stock dividends received during the period $ Supplemental Disclosure of Non Cash Financing Activity: In kind return of capital received during the period $ See notes to financial statements. 16 l Annual Report l November 30, 2011 FMO l Fiduciary/Claymore MLP Opportunity Fund Financial Highlights l For the For the For the For the For the Per share operating performance Year Ended Year Ended Year Ended Year Ended Year Ended for a share outstanding throughout the period November 30, 2011 November 30, 2010 November 30, 2009 November 30, 2008 November 30, 2007 Net asset value, beginning of period $ Income from investment operations Net investment loss (a) (b) Net realized and unrealized gain/loss (b) ) Total from investment operations ) Common shares’ offering expenses charged to paid-in capital – ) – * – – Distributions to Common Shareholders (c) Return of capital – See Note 2(c) )(f) ) Net asset value, end of period $ Market value, end of period $ Total investment return (d) Net asset value % % % -43.55 % % Market value % % % -45.67 % % Ratios and supplemental data Net assets, end of period (thousands) $ Ratios to Average Net Assets applicable to Common Shares: Net operating expense ratio % Interest expense % Current and deferred tax expense/(benefit) % % % )% % Total net expense ratio % % % )% % Gross operating expense ratio % Interest expense % Current and deferred tax expense/(benefit) % % % )% % Total gross expense ratio % % % )% % Net investment income/(loss), excluding interest expense and tax expense/benefit )% )% )% )% )% Net investment income/(loss), including interest expense and tax expense/benefit )% )% )% % )% Portfolio Turnover Rate 19
